DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to preliminary amendment filed on 02/17/2022. Claim 1 was canceled and new claims 2-21 were added. Claims 2-21 have been examined and are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As analyzed in the table below, claims 2-21 of the instant application are anticipated by claims 1, 3, 5-9, 15, and 17 of US Patent 11,199,967.
Status
Instant Application
US Patent 11,199,967
Anticipation
2. (New) A method, comprising:
sending, from a memory device to a power management integrated circuit (PMIC) via a first loopback pin of the memory device, a first signal to activate one or more components of the PMIC; and
sending, from the memory device to a transistor configured to selectively couple the memory device with the PMIC, a second signal to activate the transistor outside a testing phase of operation.
1. A method, comprising: receiving, at a memory device of a memory system, a first signal from a host device to activate one or more components of the memory device; activating the one or more components of the memory device based at least in part on receiving the first signal from the host device; sending, to a power management integrated circuit (PMIC) over a first conductive path coupled with a first loopback pin of the memory device, a second signal for activating one or more components of the PMIC based at least in part on activating the one or more components of the memory device; and sending, a third signal from the memory device to a gate of a transistor over a second conductive path coupled with a second loopback pin of the memory device different from the first loopback pin, the transistor to selectively couple the memory device with the PMIC based at least in part on the third signal, wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, and wherein the second signal is communicated via the first loopback pin and the third signal activates the transistor via the second loopback pin outside the testing phase of operation.
Anticipation
3. (New) The method of claim 2, wherein the second signal is sent via a second loopback pin of the memory device.
Claim 1.
Anticipation
4. (New) The method of claim 3, wherein the first loopback pin and the second loopback pin are configured for use during a testing phase of operation.
Claim 1.
Anticipation
5. (New) The method of claim 3, further comprising:
inducing a third signal on a conductive path coupled with the PMIC based at least in part on sending the first signal via the first loopback pin, the third signal for activating the one or more components of the PMIC.
Claim 1.
Anticipation
6. (New) The method of claim 5, further comprising:
toggling the first signal sent via the first loopback pin between different voltage levels, wherein inducing the third signal on the conductive path is based at least in part on toggling the first signal.
3. The method of claim 2, further comprising: toggling the second signal sent over the first conductive path between different voltage levels, wherein inducing the fourth signal on the third conductive path is based at least in part on toggling the second signal.
Anticipation
7. (New) The method of claim 5, further comprising:
coupling, using the transistor, a first portion of the conductive path with a second portion of the conductive path based at least in part on sending the second signal to the transistor.
Claim 1.
Anticipation
8. (New) The method of claim 2, wherein the first signal is sent via a conductive path coupled with the first loopback pin.
Claim 1.
Anticipation
9. (New) The method of claim 2, further comprising:
receiving, at a memory system comprising the memory device, a third signal from a host device to activate one or more components of the memory device, wherein sending the first signal is based at least in part on receiving the third signal.
Claim 1.
Anticipation
10. (New) The method of claim 9, further comprising:
activating the one or more components of the memory device based at least in part on receiving the third signal, wherein sending the first signal is further based at least in part on activating the one or more components of the memory device.
Claim 1.
Anticipation
11. (New) The method of claim 9, further comprising:
receiving, from the host device, a fourth signal to deactivate the one or more components of the memory device, wherein receiving the third signal is based at least in part on receiving the fourth signal.
5. The method of claim 1, further comprising: receiving, from the host device, a fourth signal to deactivate the one or more components of the memory device, wherein receiving the first signal is based at least in part on the receiving the fourth signal.
Anticipation
12. (New) The method of claim 11, further comprising:
sending, to the PMIC, a fifth signal to deactivate the one or more components of the PMIC based at least in part on receiving the fourth signal.
6. The method of claim 5, further comprising: sending, to the PMIC, a fifth signal to deactivate the one or more components of the PMIC based at least in part on receiving the fourth signal.
Anticipation
13. (New) The method of claim 2, wherein sending the second signal to the PMIC occurs while the PMIC is in a deactivated state.
7. The method of claim 1, wherein sending the second signal to the PMIC occurs while the PMIC is in a deactivated state.
Anticipation
14. (New) A method, comprising:
receiving, at a power management integrated circuit (PMIC), a first signal from a memory device of a memory system via a first conductive path coupled with a first loopback pin of the memory device while one or more components of the PMIC is in a deactivated state, wherein a transistor positioned on the first conductive path selectively couples the memory device with the PMIC based at least in part on receiving a second signal at the transistor, and wherein the second signal activates the transistor outside a testing phase of operation; and
activating the one or more components of the PMIC based at least in part on receiving the first signal from the memory device via the first conductive path.
8. A method, comprising: receiving, at a power management integrated circuit (PMIC), a first signal from a memory device of a memory system over a first conductive path coupled with a first loopback pin of the memory device while one or more components of the PMIC is in a deactivated state, wherein a transistor positioned on the first conductive path selectively couples the memory device with the PMIC based at least in part on receiving a second signal at a gate of the transistor over a second conductive path coupled with a second loopback pin of the memory device different from the first loopback pin, wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, and wherein the first signal is communicated via the first loopback pin and the second signal activates the transistor via the second loopback pin outside the testing phase of operation; and activating the one or more components of the PMIC based at least in part on receiving the first signal from the memory device over the first conductive path.

Anticipation
15. (New) The method of claim 14, wherein receiving the second signal at the transistor comprises:
receiving the second signal via a second conductive path coupled with a second loopback pin of the memory device different from the first loopback pin.
Claim 8.
Anticipation
16. (New) The method of claim 15, wherein the first loopback pin and the second loopback pin are each configured for use during a testing phase of operation.
Claim 8.
Anticipation
17. (New) The method of claim 14, further comprising:
receiving, from a host device via a sideband channel, a third signal to deactivate the one or more components of the PMIC, wherein receiving the first signal from the memory device is based at least in part on receiving the third signal from the host device.
9. The method of claim 8, further comprising: receiving, from a host device via a sideband channel, a third signal to deactivate the one or more components of the PMIC, wherein receiving the first signal from the memory device is based at least in part on receiving the third signal from the host device.
Anticipation
18. (New) A system, comprising:
a memory device comprising memory cells configured to store data;
a power management integrated circuit (PMIC) configured to perform power control functions for the system and configured to selectively transition between a deactivated state and an activated state;
a first loopback pin of the memory device and the PMIC, the memory device configured to cause the PMIC to transition from the deactivated state to the activated state by sending a first signal to the PMIC via the first loopback pin; and
a transistor positioned between the memory device and the PMIC and configured to selectively couple the memory device with the PMIC, wherein the memory device is configured to send a second signal to activate the transistor, and wherein the second signal activates the transistor outside a testing phase of operation.
15. A memory system, comprising a memory device comprising memory cells configured to store data; a power management integrated circuit (PMIC) configured to perform power control functions for the memory system and configured to selectively transition between a deactivated state and an activated state; a first conductive path coupled with a first loopback pin of the memory device and the PMIC, the memory device configured to cause the PMIC to transition from the deactivated state to the activated state by sending a first signal to the PMIC over the first conductive path; and a transistor positioned on the first conductive path between the memory device and the PMIC and configured to selectively couple the memory device with the PMIC, the transistor comprising a gate that is coupled with a second loopback pin of the memory device different from the first loopback pin over a second conductive path, wherein the memory device is configured to send a gate signal using the second conductive path to activate the transistor, wherein the first loopback pin and the second loopback pin are each configured to communicate feedback data during a testing phase of operation, and wherein the first signal is communicated via the first loopback pin and the gate signal activates the transistor via the second loopback pin outside the testing phase of operation.
Anticipation
19. (New) The system of claim 18, further comprising:
a first conductive path coupled with the first loopback pin, wherein the first signal is sent via the first conductive path.
Claim 15.
Anticipation
20. (New) The system of claim 18, further comprising:
a second loopback pin coupled with the transistor via a second conductive path, wherein the second signal is sent to the transistor via the second conductive path.
Claim 15.
Anticipation
21. (New) The system of claim 18, further comprising:
a first group of memory devices coupled with a first channel, the first group of memory devices comprising the memory device; and
a second group of memory devices coupled with a second channel, wherein the PMIC is configured to enter the deactivated state based at least in part on the first group of memory devices and the second group of memory devices entering a deactivated state.
17. The memory system of claim 15, further comprising: a first group of memory devices coupled with a first channel, the first group of memory devices comprising the memory device; and a second group of memory devices coupled with a second channel, wherein the PMIC is configured to enter the deactivated state based at least in part on the first group of memory devices and the second group of memory devices entering a deactivated state.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. US 2019/0340142 (“Patel”) in view of Bodrozic et al. US 2011/0035560 (“Bodrozic”).
As per independent claim 2, Patel teaches A method (The invention relates to memory generally and, more particularly, to a method and/or apparatus for implementing a DDR5 PMIC interface protocol and operation, para 0001), comprising:
sending (A PMIC (Power Management Integrated Circuit) 100 may receive a signal SCL_S from a SPD hub 200, para 0056 and FIGS. 2 and 4), from a memory device (One SPD hub 200 may be implemented on each memory module 50a-50n, para 0058 and FIGS. 2 and 4) to a power management integrated circuit (PMIC) (PMIC 100, para 0056 and FIGS. 2 and 4), a first signal to activate one or more components of the PMIC (The PMIC 100 may activate an RCD (Registering Clock Driver) interface port 220a and an RCD-PMIC interface 102 in response to the SCL_S signal received at an input port 206b, para 0066 and FIGS. 2 and 4);
configured to selectively couple the memory device with the PMIC (The number of signals, the number of connections and/or the type of data communicated using the RCD-PMIC interface 102 (i.e., the interface 102 between RCD 74 in the memory module 50a and the PMIC 100, see FIGS. 2-4) may be varied according to the design criteria of a particular implementation, para 0044).
Patel discloses all of the claimed limitations from above, but does not explicitly teach “via a first loopback pin of the memory device” and “sending, from the memory device to a transistor a second signal to activate the transistor outside a testing phase of operation”.
However, in an analogous art in the same field of endeavor, Bodrozic teaches via a first loopback pin of the memory device (Referring to FIG. 2, drivers 66 are coupled to a plurality of address and control pins to which one or more memory modules are capable of being coupled. The address pins are further coupled to receivers 72, para 0038. To support loopback test mode, the receivers 72 are provided, para 0045);
sending, from the memory device to a transistor a second signal to activate the transistor outside a testing phase of operation (FIG. 2 illustrates address/control pins that are connected to driver 66 and receiver 72. Receiver 72 is only enabled during the loopback test mode and is disabled during normal operation, para 0045. Bodrozic, in the background section, describes that the circuits are made of transistors, para 0005. The Examiner takes Official Notice that it is notoriously well-known in the art that a driver 66, which is made of one or more transistors taught by Bodrozic, are activated by an enabling signal. For example, see attached NPL, published 04/05/2013, where FIGS. 1-2 illustrate an NMOS type pass transistor as a signal driver. This is commensurate with the disclosed invention where NMOS type pass transistors (465 and 565 respectively in FIGS. 4 and 5 of the instant drawings) are activated to pass signals).
Given the teaching of Bodrozic, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Patel with “via a first loopback pin of the memory device” and “sending, from the memory device to a transistor a second signal to activate the transistor outside a testing phase of operation”. The motivation would be that loopback testing allows at-speed and functional test of an interface hardware, para 0006 of Bodrozic.
As per dependent claim 3, Patel in combination with Bodrozic discloses the method of claim 2. Patel may not explicitly disclose, but Bodrozic teaches wherein the second signal is sent via a second loopback pin of the memory device (Referring to FIG. 2, drivers 66 are coupled to a plurality of address and control pins to which one or more memory modules are capable of being coupled. The address pins are further coupled to receivers 72, para 0038. To support loopback test mode, the receivers 72 are provided, para 0045).
The same motivation that was utilized for combining Patel and Bodrozic as set forth in claim 2 is equally applicable to claim 3.
As per dependent claim 4, Patel in combination with Bodrozic discloses the method of claim 3. Patel may not explicitly disclose, but Bodrozic teaches wherein the first loopback pin and the second loopback pin are configured for use during a testing phase of operation (Referring to FIG. 2, drivers 66 are coupled to a plurality of address and control pins to which one or more memory modules are capable of being coupled. The address pins are further coupled to receivers 72, para 0038. To support loopback test mode, the receivers 72 are provided, para 0045).
The same motivation that was utilized for combining Patel and Bodrozic as set forth in claim 3 is equally applicable to claim 4.
As per dependent claim 8, Patel in combination with Bodrozic discloses the method of claim 2. Patel may not explicitly disclose, but Bodrozic teaches wherein the first signal is sent via a conductive path coupled with the first loopback pin (Referring to FIG. 2, drivers 66 are coupled to a plurality of address and control pins to which one or more memory modules are capable of being coupled. The address pins are further coupled to receivers 72, para 0038. To support loopback test mode, the receivers 72 are provided, para 0045. Note that electrical signals can only be communicated over a conductive path).
 The same motivation that was utilized for combining Patel and Bodrozic as set forth in claim 2 is equally applicable to claim 8.
As per dependent claim 9, Patel in combination with Bodrozic discloses the method of claim 2. Patel teaches further comprising: receiving, at a memory system comprising the memory device, a third signal from a host device to activate one or more components of the memory device, wherein sending the first signal is based at least in part on receiving the third signal (FIG. 2 illustrates a memory module 50a, para 0030. The memory module 50a comprises an RCD (Registering Clock Driver) circuit 74, para 0031 and FIG. 2. A host memory controller 20 takes the RCD 74 out of a clock stopped power down mode by providing a valid input clock, para 0134).
As per dependent claim 10, Patel in combination with Bodrozic discloses the method of claim 9. Patel teaches further comprising: activating the one or more components of the memory device based at least in part on receiving the third signal, wherein sending the first signal is further based at least in part on activating the one or more components of the memory device (FIG. 2 illustrates a memory module 50a, para 0030. The memory module 50a comprises an RCD (Registering Clock Driver) circuit 74, para 0031 and FIG. 2. A host memory controller 20 takes the RCD 74 out of a clock stopped power down mode by providing a valid input clock, para 0134).
As per dependent claim 11, Patel in combination with Bodrozic discloses the method of claim 9. Patel teaches further comprising: receiving, from the host device, a fourth signal to deactivate the one or more components of the memory device, wherein receiving the third signal is based at least in part on receiving the fourth signal (If PG82RW7F [2] = ‘1’, which is a register, the RCD 74 detects a clock stopped power down mode, para 0133).
As per dependent claim 12, Patel in combination with Bodrozic discloses the method of claim 11. Patel teaches further comprising: sending, to the PMIC, a fifth signal to deactivate the one or more components of the PMIC based at least in part on receiving the fourth signal (In response to the RCD 74 detecting a clock stopped power down mode, an interrupt signal GSI_N may be pulled low to the PMIC 100, and the PMIC 100 may adjust an operation mode to a low power mode, para 0133).
As per dependent claim 13, Patel in combination with Bodrozic discloses the method of claim 2. Patel teaches wherein sending the second signal to the PMIC occurs while the PMIC is in a deactivated state (The PMIC 100 may activate an RCD interface port 220a and an RCD-PMIC interface 102 in response to the SCL_S signal received at an input port 206b, para 0066 and FIG. 4. Hence, PMIC 100 was in a deactivated state prior to receiving the SCL_S signal).
As per claims 14-17, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 2, 4, and 12.
As per claims 18-21, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 1, 2 and 12. The invention relates to memory generally and, more particularly, to a method and/or apparatus for implementing a DDR5 PMIC interface protocol and operation, para 0001.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bodrozic and in further view of Chang et al. US 2018/0275714 (“Chang”).
As per dependent claim 5, Patel in combination with Bodrozic discloses the method of claim 3. Patel and Bodrozic may not explicitly disclose, but in an analogous art in the same field of endeavor, Chang teaches further comprising: inducing a third signal on a conductive path coupled with the PMIC based at least in part on sending the first signal via the first loopback pin, the third signal for activating the one or more components of the PMIC (FIG. 5 illustrates an inductive coupling circuit 100, para 0053. The inductive coupling circuit may receive a DATA_IN signal, a clock CLK_IN signal and may present a DATA_OUT signal, para 0054. Patel teaches that PMIC is activated in response to one or more clock signals).
Given the teaching of Chang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Patel and Bodrozic with “further comprising: inducing a third signal on a conductive path coupled with the PMIC based at least in part on sending the first signal via the first loopback pin, the third signal for activating the one or more components of the PMIC”. The motivation would be that an inductive coupling circuit may be configured to reduce and/or eliminate mismatch between bit to bit delay and clock tree delay, para 0058 of Chang.
 As per dependent claim 6, Patel in combination with Bodrozic and Chang discloses the method of claim 5. Patel and Bodrozic may not explicitly disclose, but Chang teaches further comprising: toggling the first signal sent via the first loopback pin between different voltage levels, wherein inducing the third signal on the conductive path is based at least in part on toggling the first signal (FIG. 5 illustrates an inductive coupling circuit 100, para 0053. The inductive coupling circuit may receive a DATA_IN signal, a clock CLK_IN signal and may present a DATA_OUT signal, para 0054).
The same motivation that was utilized for combining Patel and Chang as set forth in claim 5 is equally applicable to claim 6.
As per dependent claim 7, Patel in combination with Bodrozic and Chang discloses the method of claim 5. Patel and Bodrozic may not explicitly disclose, but Chang teaches further comprising: coupling, using the transistor, a first portion of the conductive path with a second portion of the conductive path based at least in part on sending the second signal to the transistor (FIG. 5 illustrates an inductive coupling circuit 100, para 0053. The inductive coupling circuit may receive a DATA_IN signal, a clock CLK_IN signal and may present a DATA_OUT signal, para 0054).
The same motivation that was utilized for combining Patel and Chang as set forth in claim 5 is equally applicable to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132